46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter L. GREEN, Plaintiff--Appellant,v.MEDICAL STAFF, Defendant--Appellee.
No. 94-7199.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 13, 1994.Decided:  Jan. 19, 1995.

Walter L. Green, Appellant Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a district court order dismissing with out prejudice his request for relief under 42 U.S.C. Sec. 1983 (1988).  A plaintiff may not appeal from a dismissal without prejudice unless the district court's opinion clearly indicates that no amendment to the plaintiff's complaint could cure the defect in his case.  See Domino Sugar v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  The district court's opinion in this case does not foreclose the possibility that appellant may state a claim by filing more particularized pleadings.


2
Accordingly, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.